Title: To Thomas Jefferson from Craven Peyton, 30 May 1802
From: Peyton, Craven
To: Jefferson, Thomas


            Dear SirStump Island 30th May 1802
            Kee & my self have not yet bargained but make no doubt but we shall soon, if you can with convenience forward the small sum which is between us to Richmond it will Oblege me much being compeled to pay a sum there the last of this week. I calculate that James L. Henderson will be in this county by the time I return from Richmond. & the instand Any thing is done you shall hear from me.
            with much Respt. yr. Mst. Obet.
            C. Peyton
          